DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-20 are pending.


Claim Objections
Claims 7 and 20 are objected to because of the following informalities:  
As per claim 7, line 1: “:;” should be “:” (i.e. there is a semicolon that seems to be extraneous). Claim 20 has the same problem.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oblinger (Publication Number 20020107852) in view of Cherukuri (Publication Number 20150331914).

As per claim 1, Oblinger teaches
A computer implemented method comprising: (see abstract and background)
obtaining, by one or more processor, a query from a user; (user initiates query, paragraph [0034])
mapping, by the one or more processor, the user to a user cluster from a plurality of user clusters, based on a search context; (user query and classifying user contexts and context vector, paragraphs [0033],[0035],[0037],[0041]-[0042])
associating, by the one or more processor, the query with a navigation-type cluster from a plurality of navigation-type clusters, based on an intent of the query; (receive user query and context vector and lookup user interaction records for this user/user group, paragraph [0037],[0041]-[0042], where group could be considered a cluster)
and producing, by the one or more processor, results for the query based on one or more facet mapped for the user and the query according to a pair of the user cluster from the mapping and the navigation-type cluster from the associating, […] for the pair of the user cluster and the navigation-type cluster. (visualize best match to user’s query and related subject and context variables, paragraph [0039],[0041]-[0042])
Oblinger does not explicitly indicate “wherein each of the one or more facet respectively corresponds to a usefulness factor quantifying how each facet contributes to the results”.
However, Cherukuri discloses “wherein each of the one or more facet respectively corresponds to a usefulness factor quantifying how each facet contributes to the results” (rank factors where factors may be accommodate varying scopes of search and factors may be utilized to select information preferred by the user, paragraph [0111]; ranks may be assigned based on a number of matches in target content, paragraphs [0112]-[0113]; note that Oblinger also teaches distance metric for a variety of factors, paragraph [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Oblinger and Cherukuri because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing more usability to a user when gathering information from a network or the Internet and a search result that encompasses user's search objective at a granular level (Cherukuri, paragraph [0008]). This gives the user the advantage of more efficient access to desired results.

As per claim 2, Oblinger teaches
displaying, prior to the producing, to the user, the one or more facets corresponding to the pair of the user cluster and the navigation-type cluster, wherein the one or more facet is ranked according to the one or more usefulness factor respectively corresponding to the one or more facet. (visualize best match to user’s query and related subject and context variables and interface for visualizing and exploring, paragraph [0039],[0041]-[0042]

As per claim 3, Oblinger teaches
receiving, from the user, a feedback on the one or more facet corresponding to the pair of the user cluster and the navigation-type cluster and updating the respective usefulness factors of the one or more facet for the pair of the user cluster and the navigation-type cluster based on the feedback. (capture user interactions, paragraph [0040]; cluster user interaction records and implementing additional user contexts in the database, paragraph [0039],[0041]-[0042])

As per claim 4, Oblinger teaches
identifying, prior to the obtaining, the plurality of the user clusters based on respective search contexts with respect to past requests seeking respective information, wherein the respective search context includes respective intents corresponds to distinctive user needs or interests in respective user clusters; and specifying the plurality of the navigation-type clusters based on respective navigation patterns from the past requests. (cluster user interaction records and implementing additional user contexts in the database, paragraph [0039],[0041]-[0042])

As per claim 6, Oblinger teaches
the identifying comprising: extracting attributes of a past request from the past requests from data elements representing respective users submitting the past requests, wherein the data elements are selected from the group consisting of profile data of the users, personality traits and/or insights of the users, types of computing devices of the users, and combinations thereof, and wherein the data elements are stored in a user intent data hub. (databases including context attribute master database with attribute definitions for predefined user contexts and context default, groups of users, paragraphs [0032],[0048]-[0049],[0061])

As per claim 7, Oblinger teaches
training, by machine learning, at least one facet and usefulness factors respectively associated with the at least one facet, as determined for each pair of one of the user clusters and one of the navigation-type clusters, in order to improve accuracies of respective usefulness factors corresponding to the at least one facet in each pair of one of the user clusters and one of the navigation-type clusters. (context attributes and values serve as training data for the context classifier, paragraph [0044])

As per claims 8-11 and 13-14,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-4 and 6-7, and are similarly rejected.

As per claims 15-17 and 19-20, 
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-4 and 6-7, and are similarly rejected.


Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oblinger (Publication Number 20020107852) in view of Cherukuri (Publication Number 20150331914) and further in view of Brigham et al. (‘Brigham’ hereinafter) (Publication Number 20140379615).

As per claim 5,
Neither Oblinger nor Cherukuri explicitly indicate “the identifying comprising: deriving a search context of a past request, including a need of the past request and an intent of the past request based on analyzing text of the past request by use of natural language processing”.
However, Brigham discloses “the identifying comprising: deriving a search context of a past request, including a need of the past request and an intent of the past request based on analyzing text of the past request by use of natural language processing” (paragraph [0111]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Oblinger, Cherukuri and Brigham because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing query results that better meet a user’s immediate needs and with a more convenient interface. This gives the user the advantage of faster access to desire results.

As per claim 12,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 5 and is similarly rejected.

As per claim 18,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 5 and is similarly rejected.



Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198